UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 18, 2007 Date of Report (Date of earliest event reported) CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 333-129847 20-2745790 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 140 NE 4th Avenue, Suite C, Delray Beach, FL 33483 (Address of principal executive offices) (Zip Code) (561) 276-2239 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement On December 18 we entered into loan agreement with CD Financial, LLC. We signed a $250,000 convertible note due in 120 days. The holder of the note can elect to convert the note into shares at any time after February 16, 2008. The conversion price will be 75% of the volume weighted average price for the five days prior to the conversion notice. The note carries interest of eight percent per annum. The foregoing descriptionis qualified inits entirety by reference to the full text of the respective note, a copy of which is attached hereto, andof which is incorporated herein in its entirety by reference. Item3.02 Unregistered Sales of Equity Securities The information contained above in Item1.01 is hereby incorporated by reference into this Item 3.02. Item9.01 Exhibits (a) Exhibits. 10.1 Promissory note issued to CD Financial, LLC dated December 18, 2007 SIGNATURES Pursuant to the requirements of the Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSIUS HOLDINGS, INC. DATE: December 21, 2007 By:/s/Jan Norelid Jan Norelid Chief Financial Officer EXHIBIT Index 10.1 Promissory note issued to CD Financial, LLC dated December 18, 2007
